Citation Nr: 1133606	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a right knee medial meniscectomy.  

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left knee injury.  

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

During the May 2011 Board hearing, the Veteran raised the issue of entitlement to service connection for a right ankle disability.  See VA Board hearing transcript p. 3.  This matter has not yet been adjudicated and is referred to the RO for the appropriate consideration.   

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An April 2001 rating decision that denied service connection for left knee condition and right knee conditions on the basis that there has been no new and material evidence submitted that warranted reopening the Veteran's claims for service-connected, was not appealed.

2.  Evidence added to the record since the final April 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee and right knee conditions.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying service connection for left knee and right knee conditions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claims for service connection for left knee and right knee conditions has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for left knee strain and right knee meniscectomy is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence 

In a rating decision dated in April 1976, the RO denied service connection for left and right knee conditions finding that a VA examination revealed no orthopedic condition of the left knee and noted that the injury the Veteran sustained to his right knee was acute in nature and left no residuals.  The Veteran submitted additional evidence and the RO then confirmed the earlier denial in June 1976 with respect to the right knee.  Notice of the decision and of his appellate rights was provided in July 1976.  After an examination was conducted in light of the new evidence received, the Veteran was informed by way of correspondence in January 1977 that the RO had confirmed the denial of service connection for his left knee condition.  Appellate rights were provided.  The Veteran did not file an appeal with respect to either the July 1976 or January 1977 determinations or new and material evidence.  In November 1981 and August 1985, the RO informed the Veteran that claims to reopen the previously denied claims with respect to his knees were denied.  Appellate rights were provided, however, the Veteran did not file an appeal as to the November 1981 determination.  The Veteran initiated an appeal with respect to the 1985 determination but did not perfect the appeal after the statement of the case was issued by filing a substantive appeal.  In December 1991, the RO denied the Veteran's claim to reopen the previously denied claim with respect to the right knee and provided him with appellate rights.  The Veteran did not appeal that determination.  

In a rating decision dated in April 2001, the RO denied reopening finding that the evidence submitted was already of record when the Veteran's claim was previously denied.  The RO provided the Veteran with notice of the rating decision in April 2001.  A notice of disagreement was not filed nor was new and material evidence received within one year, and the decision became final.  38 C.F.R. § 3.104.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in November 2005.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet.App. 199 (2009).  In this case, the Veteran's current claim for service connection for left and right knee conditions involves the same disability but a different theory in which to grant service connection as the previously claimed left and right knee conditions.  In that regard, the Federal Circuit held that finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.  Bingham v. Nicholson, 421 F.3d 1346 (Fed.Cir. 2005).  Therefore, new and material evidence is necessary to reopen the claim.  Id.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 2001 rating decision included the Veteran's service treatment records (STRs) that showed multiple complaints of knee pain.  Diagnoses included right knee strain with possible chondromalacia and chondromalacia of the left knee.  A September 1975 separation examination marked the Veteran's lower extremities as normal.  At the time the Veteran reported he pulled the muscles of his left knee.  The examiner noted that the Veteran had right knee strain.  During a January 1976 VA examination the Veteran complained of pain in both knees from injury that resulted from playing football and jumping.  He further reported medial meniscectomy of the right knee in 1965, before service.  Physical examination revealed no evidence of limitation of motion, effusion, or instability.  There was a medial scar of the right knee.  An x-ray of the knees revealed no evidence of abnormality.  A November 1976 VA examination showed that the Veteran complained of left knee pain and reported that his knee gave way at times.  An x-ray of the left knee was normal and physical examination revealed no physical findings in the left knee.  Private medical records dated in October 1979 and August 1981 show treatment for his knees.  An August 1991 VA medical record shows that the Veteran complained of pain in his right knee with physical examination showing moderate osteoarthritic changes in the knee.  

The evidence submitted since the April 2001 RO decision denying service connection includes an April 2006 compensation and pension (C&P) general medical examination that diagnosed the Veteran with possible degenerative arthritis and/or chondromalacia of both knees.  Also included were VA records showing that the Veteran complained of pain in his knees since service.  The Veteran was accorded a C&P joints exam in October 2010.  He was diagnosed with ligamentous injury in the right knee, status-postoperative with residuals and left knee strain.  VA records dated as recently as May 2011 show that the Veteran complained of bilateral knee pain since service.  During his May 2011 Board hearing, the Veteran testified that he was a paratrooper and made at least 30 parachute jumps.  He further testified that he injured his knees during a jump and participated in mandatory five-mile runs every morning.  He testified that he has been seeking treatment for his knees since he got out of service.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's statements to the examiner are not cumulative and raise the possibility that the Veteran's currently diagnosed bilateral knee disabilities are related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claims for service connection must be reopened.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for left knee injury is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for residuals of a right knee meniscectomy is granted and, to that extent only, the appeal is granted.



REMAND

Having reopened the Veteran's claims for service connection for left knee strain and right knee meniscectomy, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

In May 2011 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported anterior pain in both knees.  He denied stiffness, swelling, heat, redness, instability, locking, fatigability, and lack of endurance.  The diagnoses were ligamentous injury of the right knee, status-postoperative with residuals and left knee strain.  An addendum noted that the Veteran hurt his knees on parachute jumps and was seen by medics for both knees while in service.  The Veteran also reported that his knees have become gradually worse over the years.  The examiner opined that it was less likely than not that the Veteran's current problems with his knees was caused by or related to his service injuries.  The examiner noted that the Veteran had a right knee injury with surgery that existed prior to service and had no documentation of ongoing tear over the years for his knees after service.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the October 2010 examiner did not provide rationale for his opinion on the left knee and the rationale regarding the right knee was inadequate, the Veteran should be accorded a new C&P spine examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 31, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should also be provided with a duty-to-inform notice regarding his service connection claims that complies with the Veterans Claims Assistance Act (VCAA). Thus, the RO should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate a service connection claim on direct and presumptive bases.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection on direct and presumptive bases.

2.  Associate with the claims folder all relevant medical records from the VA Medical Center dating from May 31, 2011.  If no further treatment records exist, the claims file should be documented accordingly.  

3.  Schedule the Veteran for an examination with regard to his claims for service connection for left and right knee disabilities.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his knees since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to the left knee and the right knee, including but not limited to the advanced degenerative changes shown on VA x-ray reports dated in May 2011, either began in or is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's May 2011 testimony in which he credibly indicates that he completed a number of parachute jumps in the military and also had to participate in five-mile mandatory runs every morning, which put stress and strain on his joints.  The examiner must provide a complete rationale.

4.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


